DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2019, was filed and received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I, inclusive of claims 1-18 and 28-30, in the reply filed on December 23, 2020, is acknowledged.  The traversal is on the ground(s) that the methods of claims 1, 19 and 26 share C5/C6 product, however, the methods require completely different process steps and each method is independent each from the other and product different products as set forth in each of claims 19 drawn to a mixed sugar hydrolyzed (MSH) C5/C6 product, which is different from a slurry C5/C6 product of Group I; since the mixed sugar hydrolysis step is not required of Group I and the substrate products of Group I are different from Group II because  different process steps are required each of Group and Group II, as well as Group III.  Group III drawn to preparing ethanol which is not required of Groups I and III, since the process steps produce different compounds that require at least 5 carbons.  
Further, Applicants’ arguments are not found persuasive because there would be a serious burden of search since the claims do lack unity between each of the claimed inventions because different process steps do produce different carbon containing products.  For example, the product of Group I does involve production of a vitamin, whereas the Group II is drawn to a fermentation method of which products are fermentation products, as recited in claim 24, which is inclusive of various 
Claims 19-27 and 31-34 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 
December 23, 2020. 
Preliminary Amendment
The Preliminary Amendment filed July 25, 2019, has been received and entered.
Claims Status
Claims 1-34 are pending.  Claims 1-2, 19 and 31-33 are original and claims 3-18, 20-30, and 34 are currently amended claims.  Claims 1-18 and 28-30 are examined on the merits. Claims 19-27 and 31-34 are withdrawn from consideration as indicated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim(s) recite(s) the judicial exception involving C5/C6 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a glucose which is a six carbon containing product is produced in nature during natural decomposition or rot of woody fibers.  Dead tree limbs and woody debris produce glucose naturally during the rotting process.  This is well recognized as disclosed by the article “Recycling the dead” of Science News for Students, cited on enclosed PTO-892 Form as (U).  
	Therefore, the claimed products do not possess markedly different characteristics from glucose which is produced naturally in nature during the recycling of dead wood.   The woody substrata subjected to rot will be exposed to naturally occurring fungi and bacteria which will ferment under suitable natural conditions and produce glucose.  Hence these C5/C6 products and fermentation substrates containing them are present in natural environs as disclosed by “Recyling the dead” and cited on enclosed PTO-892 Form, reference (U).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 1, lines 1-2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Also, any claim, for example claim 15, at line 2,  containing this phrase is indefinite too for same reason.  Furthermore, any dependent claim will also be considered indefinite for this reason since it depends from a rejected base claim.   Thus, all claims 1-18 and 28-30 are rejected as being indefinite for this reason.
Claim 13 is further rendered vague and indefinite for “inhibitor concentration” and it is not clear what compounds are encompassed by the general term “inhibitor” since the recitations are not defined in the claims because the claims attempt to define the subject matter in terms of the result to be achieved.  Hence the claim is not clear; and the metes and bounds of the claim cannot be determined.
Also, claim 14 further recites “consists or consists essentially of” and this renders the claim indefinite since it is not certain what the intended metes and bounds of the claim is because it uses closed and open language.  The alternative usage does not well define the boundaries of the claimed subject matter being sought, therefore.
Furthermore, Claim 14 recites the limitation "the combined C5/C6 product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "The first or second fermentation substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 28-30 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0118483A1, cited on enclosed PTO-1449 Form.
Regarding claims 1 and 16, US 2013/0118483A1 teaches at page 16, in claim 12 at col. 2 of page 16,  method of providing C5/C6 lignocellulosic material comprising pretreatment, solid/liquid separation, enzymatic hydrolysis and solid/liquid separation again; and also at page 15, col. 1, example 14, ferementation process steps.  Note that the optional steps of claim 1 are not required and not specifically discussed herein of this rejection, therefore. 
Regarding claim 2, US 2013/0118483A1 teaches dry matter (DM) at [0087], all lines, and  Table 2 at page 10, shows percentage content amounts at pretreatment to be inclusive of 43.34 percent  and 60% (e.g. 59.57 percent).
Regarding claim 3, US 2013/0118483A1 teaches hydrolysis of 48 hours, see [0088], lines 1-5.
Regarding claim 4, cellulase is disclosed at [0032], lines 1-5.
Regarding claims 5-12 and 14, all require optional steps, and are not required by the claims but would have been obvious to one of ordinary skill in the art based on the teachings of cited prior art, and US 2013/0118483A1.
Regarding claim 13, US 2013/0118483A1 teaches at [0046], that water wash can reduce levels of inhibitors, see [0046], all lines.
Regarding claim 15, lignin recovery is disclosed by US 2013/0118483A1 at [0047], all lines.
Regarding claims 17-18,  US 2013/0118483A1 teaches at [0191]-[0200], all lines recovering fermentation product from medium, and two fermentations are disclosed as well.
Regarding claims 28-30, US 2013/0118483A1 teaches C5/C6 product and fermentation substrate (e.g. medium) containing the product, at [0135], [0142], and [0188], see all lines, respectively.
The claims are considered to be identical to the teachings of US 2013/0118483A1 and are, therefore, considered to be anticipated by the teachings therein.  However, in the alternative that there is some slight difference between the teachings of US 2013/0118483A1 and the instant claims, then the difference is considered to be so slight as to render the claims obvious over US 2013/0118483A1.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to carry out the process steps as claimed to obtain C5/C6 products and fermentation substrate products, therefore.  
One of skill would have been motivated based on the teachings of the cited prior art reference to carry out the steps of pretreatment and solid/liquid separation and hydrolysis with enzymes to obtain fiber slurries comprising C5/C6 products; since woody material is well known to contain fibrous cellulose; and ligncellulose would have been expected to be successfully subjected to enzymatic fiber hydrolysis as it contains fiber solid fractions and a C5/C6 fiber slurry obtained therefrom would have been an expected successful result.    
Additional steps to employ would have been well within the purview of an artisan if so desired to be carried out; however, the instant claims do not require at least steps e) to f); as well as any other step which reads on optional steps e) to f).
The fermentation of the C5/C6 products using a microorganism is clearly taught, or at least suggested, at page 15, example 14, all lines, and Table 18.  Each of the claimed features are disclosed or 
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.

The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.

No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651